Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrakopoulos (US 2016/0207291).
Dimitrakopoulos (US 2016/0207291) teaches that exfoliating graphene from a SiC substrate using a hydrogen plasma ([0006]). 
The graphene layers are exfoliated and removed to the transfer layer and placed onto a host substrate this process can be repeated multiple times to produce multiple layers (See figures and claims including claim 7 and [0006]). 
The graphene can be transferred from a Nickel substrate (See Examples). 
The process involves heating the graphene to effect transfer and to produce a plasma (See above, figures and [0011], thermal release tape). 
Regarding claims to processing conditions of the plasma treatment including voltage, gas flow rate, pressure and power the art of record necessarily provides conditions 
Applicant argues that the graphene of the cited art does not weaken its bond on the substrate. Applicant further argues that the art teaches bonding of layers of graphene instead. 
The Examiner disagrees. The at clearly delaminates the graphene from the substrate and exfoliates the graphene thus effecting the bond with the substrate in a negative way and detaching it. It is the same process. The art need not recite the exact language that the applicant recites in the claims or specification.
Rejection maintained.   



Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.
Applicant argues that the graphene of the cited art does not weaken its bond on the substrate. Applicant further argues that the art teaches bonding of layers of graphene instead. 
The Examiner disagrees. The at clearly delaminates the graphene from the substrate and exfoliates the graphene thus effecting the bond with the substrate in a 
Rejection maintained.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783